Title: From John Adams to John Adams, 28 November 1824
From: Adams, John
To: Adams, John



My dear Grandson,
Quincy 28th: November 1824.

Your letter, of the 21st. sprightly and entertaining like all the rest, has been recieved. I participate in all your apprehensions concerning the election. The odium, which has been conjured up against the family, is indeed a formidable motive of national action. Not a reason, not an argument even original; it is a prejudice! and it is a consolation to see that it does not prevail in New–England & New–York as we might have expected. However, my dear Grandson, what is our family to this great and wide world? If we were split like Salmon or Mackerel and broiled upon a gridiron and made food for Canniballs, what then! this world would go on afterwards much as it has done heretofore. The Lord deliver us all from family pride. No pride, John, no pride. No Philosopher wrote a wiser sentiment tha the old King of Prussia in a letter to his brothers “point d’orguiel souvenes vous quevous aves passe neufmois enter l’ imtestinum rectum et l’vessie.” John, depend wholly upon your own self, your own industry, your own virtue and integrity, and “annuente Deo tuis viribus confisus.” If Providence frown, submit with perfect resignation. I expect we shall be kept in hot water all the Winter and up to the 4th of March, and God save the Nation and its President, whoever he may be. If General Jackson should be chosen, I hope your Father will remain in office under him untill he has time to look about him and choose a successor, and for what I care, throughout his whole administration.
Poor George, and poor John and poor Charles!
“Envy does merit as its shade pursue,
And like the shadow, proves his substance true.”
Your Uncle Charles, who was a fine singer, sung a song, every verse of which ended with these words; “the more he is envied, the higher he will rise.” It is a very unpleasant course, though; but distinctions will ever excite envy, malice, and revenge, so we must submit to the destiny of poor human nature. But what of Monarchy or Aristocracy is to be found in George’s Oration I cannot conceive, but evil personified has no conscience. I hope you will all preserve your patience fortitude and philosophy. I hope you will all be as patient as Job, and as meek as Moses.
Your affectionate Grandfather 
John Adams.